Citation Nr: 0535026	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from September 1966 until September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the claim of 
entitlement to service connection for PTSD. 


FINDING OF FACT

1.  The veteran was awarded the Navy Achievement Medal with 
Combat "V" device for his service in a combat environment, 
to include being exposed to rocket and mortar attacks.

2.  The veteran manifests PTSD as a result of his combat 
stressors in service.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Applicable regulatory criteria 
provide that service connection for PTSD requires medical 
evidence of a PTSD diagnosis which conforms to the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., 1994 
(DSM-IV), see 38 C.F.R. § 4.125(a), a medical link between 
current symptoms and in-service stressor(s) and credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f) (2005).

Based on a review of the claims folder, the veteran has 
established all of the required elements mentioned above.  
The veteran has been diagnosed with PTSD in the clinical 
setting.  An August 2000 examination by a Ph.D., staff 
psychologist and an October 2004 mental health consultation 
with a staff psychiatrist provided a PTSD diagnosis that 
conforms to the requirements of DSM-IV.  The October 2004 
mental health consultation identified a stressor as "[the 
veteran awakens at the same time each morning corresponding 
to the time the compound would be rocketed each morning."  
Thus, the dispositive issue on appeal is whether the veteran 
has provided credible supporting evidence that the claimed 
in-service stressors occurred.

In 1970, the Secretary of the Navy awarded the veteran with 
the Navy Achievement Medal with Combat "V" device.  The 
veteran's service personnel records include his award 
recommendation prepared by his commanding officer 
recommending that the veteran be "authorized to wear the 
combat "V" as Chu Lai came under rocket and mortar 
attacks."  His authorized citation commended him for 
displaying "outstanding professionalism and initiative 
despite extremely adverse conditions and the difficulties of 
a combat environment."  Thus, the veteran's service medical 
record directly corroborate his claimed stressor of being 
exposed to rocket and mortar attacks.  Therefore, the Board 
holds that the requirements for a grant of service connection 
for PTSD have been met.


ORDER

Service connection for PTSD is granted.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


